943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Morris H. WOLF, Wolfland, Inc., Plaintiffs-Appellants,v.Gerald S. KLEIN, Chase Manhattan Corporation, Chase Bank ofMaryland, Middle States Financial Corporation, MerrittCommercial Savings and Loan Association, Inc., ChatterleyLand Development Corporation, Institutional ServicesCorporation, Chatterleigh Limited Partnership, MiltonSommers, Gilbert Cullen, Eugene Hettleman, Defendants-Appellees.
No. 91-1005.
United States Court of Appeals, Fourth Circuit.
Argued June 3, 1991.Decided Sept. 6, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-85-4609-S)
Dale Andrew Cooter, Cooter & Gell, Washington, D.C., (Argued), for appellants;  James E. Tompert, Cooter & Gell, Washington, D.C., on brief.
David Foxwell Albright, Semmes, Bowen & Semmes, James Patrick Ulwick, Kramon & Graham, P.A., Baltimore, Md.  (Argued), for appellees;  Harry M. Rifkin, Semmes, Bowen & Semmes, Baltimore, Md., on brief.
D.Md.
AFFIRMED.
Before POWELL, Associate Justice (Retired), United States Supreme Court, sitting by designation, and DONALD RUSSELL and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
At issue in this case is whether the complaint of appellants Morris H. Wolf and Wolfland, Inc. alleging a RICO violation and state law theories of breach of fiduciary duty, breach of contract, conversion and fraudulent conveyance is barred on res judicata grounds as a result of the judgment of the Circuit Court for Baltimore City in Wolf v. Klein, No. 84222064/CE23962 (1986).   The district court granted summary judgment for all defendants on res judicata grounds because it found that 1) the Baltimore City judgment was final, 2) both suits were based on the same cause of action and 3) there was an identity of parties or their privies.   We have reviewed the issues, studied the briefs and the record, and heard oral argument.   We affirm the judgment in its entirety for the reasons stated in the careful opinion of the district court.*


2
AFFIRMED.



*
 We find no merit in appellants' claim that rulings of the first district court judge to whom the case was assigned constituted a binding law of the case